Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to Quayle Action mailed 3/24/2022, which was received 5/17/2022. Acknowledgement is made to the summitted and approved Terminal Disclaimer filed on 5/17/2022 which has overcome the Double Patenting issue, therefore, the following reasons for allowance are provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1 and 11.
	The present invention is directed to a method and computer readable storage medium for establishing a consensus recommendation across a plurality of distributed computing devices providing a recommendation based on an established model. The cited art of record does not fairly teach the independent claims as a whole and are therefore found to be allowable. For instance, the cited art does not fairly disclose, “storing, at a distributed computing device, user preference data representing preferences of a user with respect to a portion of a set of items; sampling the user preference data; determining a consensus result for the sampled user preference data, the consensus result based on the sampled user preference data calculated by the distributed computing device and additional sampled user preference data calculated by a plurality of additional distributed computing devices connected to the distributed computing device by a network, the additional sampled user preference data based on
preferences of a plurality of additional users; determining, by the distributed computing device, a recommendation model based on the consensus result for the sampled user preference data, the recommendation model reflecting the preferences of the user and the plurality of additional users; and providing, by the distributed computing device, the recommendation of an item of the set of items to the user, the item identified based on the recommendation model”.

Discussion of Additional Cited Art	

(i) US Patent 11/244,243 to Chapman teaches “a gradient descent matrix based on data received by the distributed computing device and a model stored on the distributed computing device. The distributed computing device calculates a sampled gradient descent matrix based on the gradient descent matrix and a random matrix. The distributed computing device iteratively executes a process to determine a consensus gradient descent matrix in conjunction with a plurality of additional distributed computing devices connected by a network to the distributed computing device. The consensus gradient descent matrix is based on the sampled gradient descent matrix and a plurality of additional sampled gradient decent matrices calculated by the plurality of additional distributed computing devices. The distributed computing device updates the model stored on the distributed computing device based on the consensus”. Chapman, however, fails to render the application's above-mentioned limitations obvious.
	

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625